In re State of Louisiana; — Plaintiff; Applying For Supervisory and/or Remedial Writs, Parish of Orleans, Criminal District Court Div. A, No. 511-450; to the Court of Appeal, Fourth Circuit, No. 2013-K-0590.
Writ Granted. The Trial Court’s ruling granting the defendant’s subpoena duces tecum is hereby reversed. Compelled disclosure of the documents requested by the defendant would effectively reveal the identity of the State’s confidential informant, thereby impermissibly intruding upon the State’s “privilege to refuse to disclose, and to protect another from required disclosure of, the identity of a person who has furnished information in order to assist in investigation of a possible violation of a criminal law.” La. Code Evid. art. 514(A).
JOHNSON, C.J., and WEIMER and HUGHES, JJ., would deny the writ.